DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite that the instrument includes at least a forceps, brush, needle, or ablation probe (claim 23) or that the EWC is configured to receive at least one of the forceps, brush, needle, or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera-Munoz et al (WO 2016/010934 –cited by applicant) in view of Kurse et al (US 8,197,413 –cited by applicant) and Ladtkow et al (US Pub 2014/0046315 –cited by applicant).
Re claim 17: Cabrera-Munoz discloses a system with an instrument (see Figures 4, 5) including: 
a first conductive layer (pg 14, lines 6-16; see the metal-sputtered layer that is conductive); 
a first nonconductive layer disposed on the first conductive layer (pg 14, lines 6-16; see the Epotek bonding layer 301 that is non-conductive); 

a second nonconductive layer disposed on the second conductive layer (pg 14, lines 17-20; see matching layer 44 that is non-conductive); and
an ultrasound sensor positioned at a distal portion of the second nonconductive layer (pg 13, lines 3-6; see the ultrasound array 34); 
Cabrera-Munoz discloses all features of the instant invention but does not disclose a first via connecting the ultrasound sensor to the first conductive layer; and a second via connecting the ultrasound sensor to the second conductive layer. However, Kurse teaches of forming a transducer with vias 766, 768 that are formed through all the layers of the transducer (col 11, lines 22-48). It would have been obvious to the skilled artisan to modify Cabrera-Munoz, to utilize a first and second via as taught by Kurse, in order to improve the performance of the transducer by enabling the electrical connection between the layers.
Cabrere-Munoz and Kurse disclose all features except for an extended working channel defining a lumen with a medical instrument positionable through the lumen. However, Ladikow teaches of a catheter that is inserted into an EWC 90 (Figure 5). It would have been obvious to the skilled artisan to modify Cabrera-Munoz/Kurse, as taught by Ladtkow, as insertion into an EWC facilitates procedures within the body utilizing a catheter.
Re claims 18-20: Cabrera-Munoz discloses the ultrasound sensor includes an array of piezoelectric ultrasound transducers (pg 10, Figure 5; see the piezoelectric array 34 with rows of transducer elements).

Re claim 23: Cabrera-Munoz discloses the medical instrument includes at least one of a biopsy forceps, a biopsy brush, a biopsy needle, or a microwave ablation probe (pg 26, lines 10-17; see the biopsy and ablation device).
Re claim 24: Cabrera-Munoz discloses the first conductive layer or the second conductive layer includes at least one of copper, silver, gold, conductive alloys, or conductive polymer (pg 12, lines 21-23; pg 14, lines 1-5).
Re claim 25: Cabrera-Munoz discloses the instrument includes an outer surface, the outer surface including at least one of ETFE, PTFE, polyimide, or non-conductive polymer (pg 16, lines 7-10; pg 18, lines 11-14).
Re claim 26: Cabrera-Munoz/Kurse/Ladtkow disclose that the ultrasound sensor, conductive layer, and the non-conductive layer are printed (see printed board 64 in Figure 7 of Cabrera-Munoz) and the Examiner takes Official Notice that using drop-on-demand (DOD) or ink-jet printing are well-known and conventional techniques for printing.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera-Munoz et al (WO 2016/010934 –cited by applicant) in view of Kurse et al (US 8,197,413 –cited by applicant) and Ladtkow et al (US Pub 2014/0046315 –cited by applicant), as applied to claim 20 (or Cabrera-Munoz/Kurse as applied to claim 30), further in view of Nakamura et al (US Pub 2012/0306316 –cited by applicant).
.

Claims 27-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera-Munoz et al (WO 2016/010934 –cited by applicant) in view of Kurse et al (US 8,197,413 –cited by applicant).
Re claims 27, 36: Cabrera-Munoz discloses an extended working channel (see Figures 4, 5) including: 
a first conductive layer (pg 14, lines 6-16; see the metal-sputtered layer that is conductive); 
a first nonconductive layer disposed on the first conductive layer (pg 14, lines 6-16; see the Epotek bonding layer 301 that is non-conductive); 
a second conductive layer disposed on the first nonconductive layer (pg 14, lines 6-16; see matching layer 42 that is conductive); 
a second nonconductive layer disposed on the second conductive layer (pg 14, lines 17-20; see matching layer 44 that is non-conductive); and
an ultrasound sensor positioned at and printed at least partially around a distal portion of the second nonconductive layer (pg 13, lines 3-6; see the ultrasound array 34, see the printed circuit board 64 in Figure 7 and the printed aspects of the invention); 

Furthermore, the combination results in an extended working channel set forth in the preambles of the claims because all the limitations within the body of the claims are met.
Re claims 28-30: Cabrera-Munoz discloses the ultrasound sensor includes an array of piezoelectric ultrasound transducers (pg 10, Figure 5; see the piezoelectric array 34 with rows of transducer elements).
Re claim 32: Cabrera-Munoz discloses the piezoelectric material includes at least one of perovskite phase lead zirconate titanate (PZT), quartz, lead titanate, barium titanate, or polyvinylidene fluoride (PVDF) (pg 11, lines 14-19).
Re claim 33: Cabrera-Munoz discloses the EWC receives at least one of a biopsy forceps, a biopsy brush, a biopsy needle, or a microwave ablation probe (pg 26, lines 10-17; see the biopsy and ablation device).
Re claim 34: Cabrera-Munoz discloses the first conductive layer or the second conductive layer includes at least one of copper, silver, gold, conductive alloys, or conductive polymer (pg 12, lines 21-23; pg 14, lines 1-5).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim17, 27, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 18 of U.S. Patent No. 10,413,272. Although the claims at issue are not identical, they are not patentably distinct from each ‘272 features a medical instrument including a first conductive layer, a first non-conductive layer, a second conductive layer, a second non-conductive layer, an ultrasound sensor at a distal portion of the second non-conductive layer, a first via, and a second via. While the claims of ‘272 includes additional limitations such as a catheter and a sensor thickness of 0.01 mm to 0.05 mm, it would have been obvious to conclude that the instant claims are an obvious variant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793